 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDMassachusettsSocietyfor Prevention of Cruelty toAnimals and International Brotherhood of PoliceOfficers,a Division of the National Association ofGovernment Employees,Petitioner.Case 1-RC-12097April 23, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS JENKINS ANDPENELLOOn April 10, 1972, the International Brotherhoodof Police Officers, a division of the National Associa-tion of Government Employees (herein called the Pe-titioner), filed with the Regional Director for Region1a petition alleging that a question affecting com-merce exists concerning the representation of certainemployees employed in the law enforcement divisionof the Massachusetts Society for Prevention of Cruel-ty to Animals (herein called the Employer) and re-questingan investigation and certification ofrepresentative pursuant to Section 9(c) of the Na-tional Labor Relations Act, as amended. Pursuant tonotice, a hearing was held on May 16, 1972, in Boston,Massachusetts, before Hearing Officer Robert N.Garner. Following the hearing and pursuant to Sec-tion 102.67 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, the Re-gional Director for Region 1 transferred this case tothe Board for decision. Thereafter, the Employer fileda brief.The Board, on October 19, 1972, having duly con-sidered the matter, issued an order remanding thisproceeding to the Regional Director for further hear-ing. Pursuant to said Order, a further hearing wasconducted by Hearing Officer Robert N. Harper onNovember 7, 1972.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearings and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Board finds:The Employer, a Massachusetts charitable organi-zation, is engaged primarily in the prevention of cruel-ty to animals. It maintains and operates animalhospitals and shelters in Boston, Springfield, Nan-tucket, and Martha's Vineyard, all located within theCommonwealth of Massachusetts. From the opera-tion of these facilities the Employer annually derivesgross revenuesin excessof $2 million in the form ofcontributions or donations paid by the general publicfor services rendered. The Employer annually pur-chases directly from suppliers located outside theCommonwealth of Massachusetts goods and mate-rials valuedin excessof $50,000.The parties stipulated that the Petitioner is a labororganization as defined in the Act and thatit isdirect-ly affiliated with a labor organization which admits tomembership employees other than guards.The Petitioner seeks to representa unitof all theEmployer's employees designated as law enforcementofficers. The Employer contends that the employeesin the requested unit are guards within themeaningof the Act and, since the Petitioner is directly affiliat-ed with an organization which admits to membershipemployees other than guards,it isnot qualified torepresent these employees and that the petitionshould therefore be dismissed in accordance with theprovisions of Section 9(b)(3) of the Act.' The Petition-er,which did not file a brief, presumably contendsthatit isqualified to represent the employees in therequested unit. While we agree that the petition mustbe dismissed, we do so only for the reasons set forthbelow?The employees in the requested 13-man unit workin the Employer's law enforcement division. They areresponsible for enforcing the laws of the Common-wealth of Massachusetts for the prevention of crueltyto animals.These employees are appointed by theCommissioner of Public Safety for the Common-wealth of Massachusetts, at the request of the Em-ployer,and serve for 1-year renewable terms.Renewal of their appointments, if requested by theEmployer, must be approved by the commissioner,and they must file monthly reports of their activitieswith the commissioner. The commissioner has the au-thority to remove the law enforcement officers,qualaw enforcement officers, at any time.Under Massachusetts statute the law enforcementofficers are designated as special police officers of theCommonwealth of Massachusetts with "the power ofconstables and police officers to arrest and detain anyperson violating any law for the prevention of crueltyto animals."Thus, the relevant statute reads:The Commissioner may appoint, at the request oftheMassachusetts Society for the Prevention ofCruelty to Animals . . . duly accreditedagents of1 Sec 9(b)(3) providesin pertinentpart,that" . ,no labor organizationshall be certified as the representative of employees in a bargaining unit ofguards if such organization admits to membership,or is affiliateddirectly orindirectly withan organization which admits to membership, employeesother than guards."2 Since we are dismissingthe petitionit is unnecessary to decide whetherPetitionerisqualifiedto represent these individuals,or other unit issuesraised by the parties.203 NLRB No. 22 MASS.SOCIETY FOR PREVENTION OF CRUELTY TO ANIMALSthe corporation so requesting as special policeofficers to serve for 1 year, subject to removal bythe commissioner.Such special police officersshall report to him as to their official acts at suchtimes and in such manner as he may require.They shall serve without pay, except their regularcompensationas agentsof said corporation.They shall receive nofee for servicesor return ofcriminal processand shall have throughout thecommonwealth the power of constable and policeofficers to arrest and detain any person violatingany law for the prevention of crueltyto animals.3[Emphasis supplied.]Newly appointed law enforcement officers receiveinitial trainingat a local police academy ortrainingschool, which is followed by 12 to 14 weeks of special-izedtrainingprovided by the Employer. Thereafter,the employees are uniformed and armed and are sta-tioned by the Employer in various counties through-out the Commonwealth of Massachusetts where theyassumetheir statutory duties for enforcing theCommonwealth's lawsfor the prevention of cruelty toanimals and prosecuting violations of such laws. Spe-cifically, the law enforcement officers are authorizedby statute, as follows:The agents of the Massachusetts Society for thePrevention of Cruelty to Animals may visit allplaces at which neat [sic] cattle, horses, mules,sheep, swineor otheranimals aredelivered fortransportation or are slaughtered, any pet shopwhereanimals aresold, or exhibited, or for sale,and any stable where horses are kept for hire,forthe purpose of preventingviolationsof anylaw andof detecting and punishing the same; with power toprosecute any suchviolationcoming totheir notice.Any person who prevents, obstructs or interfereswith any such agent in the performance of suchduties shall be punished by a fine of not more3Mass Gen. Laws ch. 147, § 10.99than two hundred dollars, or by imprisonmentfor not more than two months, or both.4 [Empha-sis supplied.]It is clear from the foregoing statutory languagethat the law enforcement officers and the Common-wealth of Massachusetts enjoy a unique relationship.The duties delegated to the law enforcement officersare primarily of a public rather than a private nature.The officers are entrusted with the enforcement ofstate statutes for the prevention of cruelty to animals,and they perform their duties and exercise their au-thority in the name of the Commonwealth and for thebenefit of the general public. Thus, their duties are toa significant-indeed, even primary-degree, dutiesbeing performed on behalf of the State and under itscontrol. The record shows that the ultimate respon-sibility for this exercise of the Commonwealth's policepowers rests not with the society here, but rather withthe Commissioner of Public Safety. Indeed, as notedabove, the commissioner also exercises substantialimmediate control over these employees. Thus, he hasthe authority to grant and revoke their commissions,to impose reporting requirments upon them, and toreview their qualifications periodically. In view of theforegoing, we find that the Commonwealth of Massa-chusetts and the Employer are, in effect, joint employ-ers with respect to them. In these circumstances, wefind that we are foreclosed by Section 2(2) of the Actfrom asserting jurisdiction herein. Accordingly, weshall dismiss the petition.Our decision is strictly and specifically limited tothe Employer's law enforcement division. We do notconsider or decide, therefore, any questions concern-ing the representation of other employees of the Em-ployer, unrelated to the law enforcement division.ORDERIt ishereby ordered that the petitionfiled hereinbe, and it herebyis,dismissed.Mass. Gen Laws ch. 129, § 9.